MEMORANDUM **
Zameer R. Azam, a California state prisoner, appeals pro se from the district court’s two post-judgment orders in his 42 U.S.C. § 1983 action claiming defamation, denial of due process rights, and malicious prosecution. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, Harman v. Harper, 7 F.3d 1455, 1458 (9th Cir.1993), and we affirm.
The district court did not abuse its discretion when it denied Azam’s post-judgment motions seeking enlargement of time to file a motion for reconsideration or for relief from judgment. The district court had no power to extend the time to file a Rule 59(e) motion. See Fed.R.Civ.P. 6(b)(2) (“A court must not extend the time to act under Rule[ ] 59(e).... ”); Fed. R.Civ.P. 59(e) (“A motion to alter or amend a judgment must be filed no later than 10 days after the entry of the judgment.”); Harman, 7 F.3d at 1458. The district court also properly explained that Rule 60(a) does not have a specific deadline and that Azam had “a reasonable time” but less than a year to file a Rule 60(b) motion.
As stated in the August 19, 2008 order, Azam did not file a timely tolling motion and did not file a notice of appeal within 30 days of entry of judgment. We therefore do not consider the parties’ contentions regarding summary judgment.
Azam’s motion to hear the appeal on the entire district court record is denied and *8the requests to take judicial notice are denied as unnecessary.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.